COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JOHN BERRY JACKSON,                            §             No. 08-19-00174-CR

                            Appellant,           §                Appeal from the

  v.                                             §              132nd District Court

  THE STATE OF TEXAS,                            §           of Scurry County, Texas

                             State.              §                 (TC# 10639)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until December 18, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jacob Blizzard, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before December 18, 2019.


       IT IS SO ORDERED this 19thday of November, 2019.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.